IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DAVID M. WILLIAMS,                       §
                                          §
       Defendant Below,                   §   No. 479, 2019
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID Nos. 9803018202A (N)
                                          §               9803018202B (N)
       Plaintiff Below,                   §
       Appellee.                          §
                                          §

                            Submitted: August 9, 2021
                           Decided: September 20, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                  ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, David M. Williams, appeals from a Superior Court order

dated October 23, 2019, which denied Williams’s successive motion challenging his

sentence under Superior Court Criminal Rule 35. The State has filed a motion to

affirm the Superior Court’s judgment on the ground that it is manifest on the face of

Williams’s opening brief that the appeal is without merit. We agree and affirm.

      (2)    The Superior Court sentenced Williams under the habitual offender
statute in 1999, and this Court affirmed in 2000.1 Over the years, Williams has filed

numerous motions for correction or modification of sentence and for postconviction

relief. In the order that is the subject of this appeal, the Superior Court denied a

motion that the court construed as a motion seeking a modification of Williams’s

sentence under 11 Del. C. § 4217(b).2 The court denied the motion as time barred,

duplicative, and as procedurally defective because the Department of Correction did

not file the application required under the rule.3

       (3)     On appeal, Williams contends that the Superior Court erroneously

denied the motion under Rule 35(b), when Williams was actually seeking correction

of an illegal sentence under Rule 35(a). In support of his argument, Williams has

enclosed a copy of a “Motion for Correction of Sentence Rule 35(a),” which is dated

August 29, 2019. The Court has been unable to locate a copy of the August 29, 2019

motion in the Superior Court record, which is voluminous as a result of the many

successive motions that Williams has filed. Thus, it is unclear whether Williams

ever submitted that motion to the Superior Court or, if so, what action the Superior

Court took on it.



1
  See Williams v. State, 2004 WL 1874693 (Del. Aug. 13, 2004) (affirming denial of motion for
modification of sentence, and providing history).
2
  See 11 Del. C. § 4217(b) (authorizing a trial court to modify a sentence “solely on the basis of
an application filed by the Department of Correction for good cause shown which certifies that the
release of the defendant shall not constitute a substantial risk to the community or the defendant’s
own self”).
3
  See id. § 4217(d) (establishing procedure for consideration of an application for modification).


                                                 2
       (4)    Nevertheless, to the extent that Williams submitted the motion and the

Superior Court did not address Williams’s contention that his sentence is illegal,

Williams has not demonstrated any grounds for reversal. Although difficult to

discern, Williams appears to argue that his sentence is illegal because a conviction

for escape after conviction cannot be a predicate offense for sentencing as a habitual

offender following the purported “repeal” of the offense of escape after conviction.

Even if escape after conviction had been repealed, which it has not,4 Williams does

not argue that escape after conviction was not a felony when he was convicted and

sentenced as a habitual offender.5 Williams therefore has not established that his

sentence was illegal.

       (5)    Finally, we note that, given Williams’s extensive history of filing

legally or factually frivolous litigation, this Court has previously directed the Clerk

of this Court to refuse any filings from Williams related to the criminal convictions

and sentences in Cr. ID Nos. 9803018202A and 9803018202B unless the filing is

accompanied by the required filing fee or is accompanied by a complete motion to

proceed in form pauperis with a sworn affidavit containing the certifications




4
  See 11 Del. C. § 1253 (providing that escape after conviction is a class B, C, or D felony,
depending on the circumstances).
5
  See Miles v. State, 2018 WL 4292206 (Del. Sept. 7, 2018) (rejecting appellant’s claim that his
habitual offender sentence was illegal because the predicate offenses had been statutorily
reclassified after his conviction and sentencing as a habitual offender).


                                               3
required by 10 Del. C. § 8803(e) and that motion is first granted by the Court.6 That

direction remains in effect.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.

                                            BY THE COURT:


                                            /s/ James T. Vaughn, Jr.
                                                  Justice




6
    Matter of Williams, 2016 WL 3453718 (Del. May 23, 2016).


                                              4